

116 S4426 IS: City and State Diplomacy Act
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4426IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Murphy (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish an Office of Subnational Diplomacy within the Department of State, and for other purposes.1.Short titleThis Act may be cited as the City and State Diplomacy Act.2.FindingsCongress finds the following:(1)The supremacy clause of the United States Constitution (article VI, clause 2) establishes that the Federal Government has the primary role in conducting diplomacy on behalf of the United States; in turn, the Department of State, which was created pursuant to statute by Congress in 1789, has the lead role in formulating and implementing United States foreign policy.(2)The growth of subnational cooperation has enabled States, counties, and municipalities to play an increasingly significant role in foreign policy and complement the efforts of the Department of State by—(A)supporting exchanges and cooperation agreements between elected leaders and officials of State, county, and municipal governments and those of international cities, regions, and countries;(B)promoting United States exports to foreign markets and foreign direct investment into the United States; and(C)sharing best practices and striking agreements with foreign counterparts on a wide range of topics, including facilitating trade and investment, protecting the health and safety of their respective citizens, cooperating on energy and the environment, and promoting people-to-people exchanges.(3)Global networks made up exclusively of local government officials are at the forefront of harnessing the power of cities to advance international cooperation.(4)In 2010, the Department of State appointed the first-ever Special Representative for Global Intergovernmental Affairs, who led efforts to build strategic peer-to-peer relationships between the Department of State, State and local officials, and their foreign counterparts.3.Sense of CongressIt is the sense of Congress that it is in the interest of the United States to promote subnational engagements, align such engagements with national foreign policy objectives, and leverage Federal resources to enhance the impact of such engagements.4.Establishment of the Office of Subnational DiplomacySection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:(h)Office of Subnational Diplomacy(1)In generalThere shall be established within the Department of State an Office of Subnational Diplomacy (in this subsection referred to as the Office).(2)Head of OfficeThe head of the Office shall be the Ambassador-at-Large for Subnational Diplomacy (in this subsection referred to as the Ambassador). The Ambassador shall—(A)be appointed by the President, by and with the advice and consent of the Senate; and(B)report directly to the Under Secretary for Political Affairs.(3)Duties(A)Principal dutyThe principal duty of the Ambassador shall be the overall supervision (including policy oversight of resources) of Federal support for subnational engagements by State, county, and municipal governments with foreign governments. The Ambassador shall be the principal adviser to the Secretary of State on subnational engagements and the principal official on such matters within the senior management of the Department of State.(B)Additional dutiesThe additional duties of the Ambassador shall include the following:(i)Coordinating overall United States policy and programs in support of subnational engagements by State and municipal governments with foreign governments, including with respect to the following activities:(I)Coordinating resources across the Department of State and throughout the Federal Government in support of such engagements.(II)Identifying policy, program, and funding disputes among relevant Federal agencies regarding such coordination.(III)Identifying gaps in Federal support for such engagements and developing corresponding policy or programmatic changes to address such gaps.(ii)Promoting United States foreign policy goals through support for subnational engagements and aligning subnational priorities with national foreign policy goals, as appropriate.(iii)Maintaining a public database of subnational engagements.(iv)Providing advisory support to subnational engagements, including by assisting State, county, and municipal governments to—(I)develop, implement, and, as necessary, adjust global engagement and public diplomacy strategies, particularly for States and cities with limited international outreach staff; (II)implement programs to cooperate with foreign governments on policy priorities or managing shared resources; and(III)understand the implications of foreign policy developments or policy changes through regular and extraordinary briefings.(v)Facilitating linkages and networks between State and municipal governments and their foreign counterparts, including leveraging of State and municipal government expertise in United States foreign assistance programming.(vi)Overseeing the work of Department of State detailees assigned to State and municipal governments pursuant to this subsection.(vii)Negotiating agreements and memoranda of understanding with foreign governments to support subnational engagements and priorities.(viii)Promoting United States trade and foreign exports on behalf of United States businesses through exchanges between the United States and foreign state, municipal, and provincial governments, developing resource lists for subnational actors’ international outreach, creating a platform for subnational actors and small and medium businesses to request support or submit feedback, and by establishing a more enduring relationship overall between subnational governments.(ix)Promoting public health and public safety areas like road safety, through exchanges between the United States and foreign state, municipal, and provincial governments, conferences to capture best practices and assure future planning, and by establishing enduring relationship between subnational governments. (x)Coordinating subnational engagements with the associations of subnational elected leaders, including the United States Conference of Mayors, National Governors Association, National League of Cities, National Association of Counties, Council of State Governments, National Conference of State Legislators, and State International Development Offices.(4)State, county, and municipal fellows program(A)In generalUnder the Fellowship Program, the Secretary of State, acting through the Ambassador, is authorized to detail no fewer than 30 total Foreign Service officers and members of the civil service each year to State, county, and municipal governments on a reimbursable or nonreimbursable basis. Such details shall be for a period not to exceed two years, and shall be without interruption or loss of Foreign Service or civil service status or privilege.(B)ResponsibilitiesDetailees under subparagraph (A) shall carry out the following duties:(i)Supporting the mission and objectives of the Office.(ii)Coordinating activities relating to State and municipal government subnational engagements with the Department of State, including the Office, Department leadership, and regional and functional bureaus of the Department, as appropriate.(iii)Engaging the Department of State and other Federal agencies regarding security, public health, trade promotion, and other programs executed at the State or municipal government level.(iv)Advising State and municipal government officials regarding questions of global affairs, foreign policy, cooperative agreements, and public diplomacy.(v)Any other duties requested by State and municipal governments and approved by the Office.(5)Report and briefing(A)ReportNot later than one year after the date of the enactment of this subsection, the Ambassador shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report that includes information relating to the following matters:(i)The staffing plan (including permanent and temporary staff) for the Office.(ii)The funding level provided to the Office for the Office, together with a justification relating to such level.(iii)The status of filling the position of Ambassador-at-Large for Subnational Diplomacy.(iv)A strategic plan for the Office, including—(I)how to better integrate United States cities, counties, and States into United States foreign policy, such as through the provision of trainers;(II)how partnerships with subnational entities can enhance citizen involvement in the foreign policy making process; and(III)how partnerships can be used to increase public understanding and awareness of United States diplomatic efforts.(v)A plan for better targeting foreign subnational governments through State and United States Agency for International Development foreign assistance and diplomatic engagement, including an assessment of existing efforts and best practices, recommendations for expansion and new initiatives to better leverage subnational governments to improve United States foreign policy effectiveness including public diplomacy, and emphasizing governance and public health. (vi)Any other matters as determined relevant by the Ambassador. (B)BriefingsNot later than 30 days after the submission of the report required under subparagraph (A), and annually thereafter, the Ambassador shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the work of the Office and any changes made to the organizational structure or funding of the Office.(6)DefinitionsIn this subsection:(A)MunicipalThe term municipal means, with respect to the government of a municipality, a municipality with a population of not fewer than 100,000 people.(B)StateThe term State means the 50 States, the District of Columbia, and any territory or possession of the United States.(C)Subnational engagementThe term subnational engagement means formal meetings or events between elected officials of State or municipal governments and their foreign counterparts..